SCHEB, JOHN M., Senior Judge.
The appellant was sentenced to life imprisonment for the crime of sexual battery using a deadly weapon, and to a concurrent term of thirty years for the crime of lewd and lascivious act upon a child. These crimes occurred on July 31, 1993. The appellant was adjudicated a habitual violent felony offender as to both offenses.
The appellant challenges his convictions and sentences on several grounds. We find merit only in his contention that since the sexual battery is a life felony, he could not be sentenced as a habitual violent felony offender as to that crime. See Matyas v. State, 604 So.2d 24 (Fla. 2d DCA 1992).
Accordingly, as to the appellant’s sentence for sexual battery using a deadly weapon, we reverse only that part of the sentence which adjudicates the appellant a habitual violent felony offender. We direct the trial court to correct the sentence to eliminate the habitual violent felony offender status as to that sentence.
In all other respects, we affirm.
PATTERSON, A.C.J., and WHATLEY, J., concur.